 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Rebecca Rosas

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                              Case No. 2:13-cr-00257-APG-PAL-2

11                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
12          v.
                                                                    (First Request)
13   REBECCA ROSAS,

14                  Defendant.

15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
17   States Attorney, and Daniel Cowhig, Assistant United States Attorney, counsel for the United
18   States of America, and Rene L. Valladares, Federal Public Defender, and Nisha Brooks-
19   Whittington, Assistant Federal Public Defender, counsel for Rebecca Rosas, that the
20   Revocation Hearing currently scheduled on January 16, 2019 at 10:00 a.m., be vacated and
21   continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
22          This Stipulation is entered into for the following reasons:
23          1.      The parties seek to continue the revocation hearing for 60-days to allow
24   Ms. Rosas to complete Phase II of the program so that her success may inform the judgment of
25   the Court.
26          2.      The defendant is in custody and agrees with the need for the continuance.
 1        3.     The parties agree to the continuance.
 2        This is the first request for a continuance of the revocation hearing.
 3        DATED this 8th day of January, 2019.
 4
 5   RENE L. VALLADARES                             DAYLE ELIESON
     Federal Public Defender                        United States Attorney
 6
 7       /s/ Nisha Brooks-Whittington                   /s/ Daniel Cowhig
     By_____________________________                By_____________________________
 8   NISHA BROOKS-WHITTINGTON                       DANIEL COWHIG
     Assistant Federal Public Defender              Assistant United States Attorney
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:13-cr-00257-APG-PAL-2
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     REBECCA ROSAS,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the revocation hearing currently scheduled for Wednesday,

11                                                                March 19, 2019
     January 16, 2019 at 10:00 a.m., be vacated and continued to ________________ at the hour of

12    10 00 __.m.
     ___:___ a    in Courtroom 6C.

13                     9th day of January, 2019.
            DATED this ___

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
